DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and arguments filed on 3/9/2021. Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0203402 ("Okuma").
Regarding claim 1, Okuma discloses an arrangement for controlling performance of a photodetector in an electronic circuit, where the photodetector is configured to be sensitive to light (paragraph [0089]), the arrangement comprising:

the photodetector is connected via a main resistor (R6, Figs. 5C and 14) to the positive supply voltage (Vcc, Figs. 5C and. 14) port or to the ground port, wherein the arrangement further comprises 
an external bias resistor (R7, Figs. 5C and 14) to be connectable in parallel to the main resistor (R6, Figs. 5C and 14), 
a microcontroller (CPU 26, Figs. 5C and 14) which is configured to switch on at least one resistor (R7, Figs. 5C and 14) at a time by an output signal of the microcontroller (paragraph [0110] explains CPU 26 switches resistors on/off by controlling the operations of FET1 and FET2), 
so that when the electronic circuit is configured to be switched on (paragraph [0089]), the microcontroller connects the external bias resistor (R7, Figs. 5C and 14) on between the photodetector (Tr4, Figs. 5C and 14) and the positive supply voltage (Vcc, Figs. 5C and 14) port, or between the photodetector and the ground port, for a time period (paragraphs [0097] and [0100]) enabling a bias to set for the photodetector, and 
when the bias has been set, the microcontroller is configured to disconnect functionally the external bias resistor (paragraphs [0089] and [0101], the CPU outputs an off signal to FET1 after amount of time has passed, see Fig. 13) from the electronic circuit.
Regarding claim 2, Okuma discloses the arrangement according to claim 1, wherein the photodetector is a phototransistor (Tr4, Figs. 5C and 14), where its base is sensitive to light (Tr4, Figs. 5C and 14).
Regarding claim 3, Okuma discloses the arrangement according to claim 2, wherein a collector of the phototransistor (Tr4, Figs. 5C and 14) is connected to the main resistor (R6, Figs. 5C and 14) and the external bias resistor (R7, Figs. 5C and 14), and an emitter of the phototransistor is connected to the ground port or to a negative supply voltage port (Tr4, Figs. 5C and 14).
Regarding claim 5, Okuma discloses the arrangement according to claim 1, wherein the microcontroller (CPU 26, Figs. 5C and 14) is configured to activate at least one of the resistors through direct output voltages, or via a respective switch (FET1, Figs. 5C and 14) connected in series with the respective resistor (R7, Figs. 5C and 14).
Regarding claim 7, Okuma discloses the arrangement according to claim 1, wherein the electric circuit applies one or more further external bias resistors (R8, Fig. 14) connected in parallel with the external bias resistor (R7, Fig. 14) and the main resistor (R6, Fig. 14).
Regarding claim 8, Okuma discloses the arrangement according to claim 7, wherein the microcontroller (CPU 26, Fig. 14) is configured to activate at least one of the external bias resistors (R8, Fig. 14) during the biasing, and when the bias has been set, the microcontroller is configured to connect only the main resistor (R6, Fig. 14) among all the resistors in the electronic circuit (paragraph [0089] states when the CPU outputs the off signal to FET1 only resistor R6 remains connected).
Regarding claim 9, Okuma discloses the arrangement according to claim 8, wherein during the biasing, the main resistor (R6, Fig. 14) is configured to be activated with at least one of the external bias resistors (paragraphs [0089] and [0110]).
Regarding claim 13, Okuma discloses a method for controlling performance of a photodetector in an electronic circuit, where the photodetector is configured to be sensitive to light (paragraph [0089] and Fig. 13), the method comprising the steps of: 
connecting the photodetector (Tr4, Fig. 5C) in the electronic circuit between a positive supply voltage  port (Vcc, Fig. 5C)and a ground port directly or indirectly (Fig. 5C), 
connecting the photodetector via a main resistor (R6, Fig. 5C) to the positive supply voltage  port (Vcc, Fig. 5C) or to the ground port, wherein the method further comprises the steps of 
connecting an external bias resistor (R7, Fig. 5C) in parallel to the main resistor (R6, Fig. 5C), 
switching on at least one resistor at a time by an output signal of a microcontroller (S1301, Fig. 13, CPU 26 switches R7 on), 
so that when the electronic circuit is configured to be switched on, the microcontroller connects the external bias resistor (R7, Fig. 5C) on between the photodetector and the positive supply voltage port (Vcc, Fig. 5C), or between the photodetector and the ground port, for a time period (S1304, Fig. 13) enabling a bias to set for the photodetector, and 
when the bias has been set, disconnecting functionally the external bias resistor (R7, Fig. 5, and S1305, Fig. 13) from the electronic circuit by the microcontroller.
Regarding claim 14, Okuma discloses a computer program product for controlling performance of a photodetector in an electronic circuit (61, Fig. 17 and paragraph [0122]), where the photodetector is configured to be sensitive to light, wherein the computer program product comprises program code storable on a computer readable storage medium (storage 60, Fig. 17 and paragraph [0122]), the program code being configured to execute the following steps when the program code is run in a microcontroller or in an external processor (CPU 26, Fig. 17): 
connecting the photodetector (Tr4, Fig. 5C) in the electronic circuit between a positive supply voltage  port (Vcc, Fig. 5C)and a ground port directly or indirectly (Fig. 5C), 
connecting the photodetector via a main resistor (R6, Fig. 5C) to the positive supply voltage  port (Vcc, Fig. 5C) or to the ground port, wherein the method further comprises the steps of:
connecting an external bias resistor (R7, Fig. 5C) in parallel to the main resistor (R6, Fig. 5C), 
switching on at least one resistor at a time by an output signal of a microcontroller (S1301, Fig. 13, CPU 26 switches R7 on), 
so that when the electronic circuit is configured to be switched on, the microcontroller connects the external bias resistor (R7, Fig. 5C) on between the photodetector and the positive supply voltage port (Vcc, Fig. 5C), or between the photodetector and the ground port, for a time period (S1304, Fig. 13) enabling a bias to set for the photodetector, and 
when the bias has been set, disconnecting functionally the external bias resistor (R7, Fig. 5, and S1305, Fig. 13) from the electronic circuit by the microcontroller.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma in view of U.S. Patent No. 4,495,461 ("Gilliam").
Regarding claim 4, Okuma discloses the arrangement according to claim 2, wherein a collector of the phototransistor (Tr4, Figs. 5C and 14) is connected to the positive supply voltage port (Vcc, Tr4, Figs. 5C and 14), but does not disclose that an emitter of the phototransistor is connected to the main resistor and the external bias resistor.
However, Gilliam discloses that the load resistance (load resistor 20, Fig. 1) can be connected to the emitter of the phototransistor (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the load resistance to the emitter of a phototransistor as disclosed by Okuma in view of Gilliam as it is a known, taught, and predictable type of circuit configuration.
Regarding claim 6, Okuma in view of Gilliam discloses the arrangement according to claim 4, wherein the microcontroller (CPU 26, Figs. 5C and 14) is configured to activate at least one of the resistors through direct output voltages (paragraph [0089]), and the connection from the resistors (RL, RL2) to the ground port is cut off.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuma in view of Official Notice.
Regarding claim 10, Okuma discloses the arrangement according to claim 1, including a time period (time Td) between connecting and disconnecting resistor R7, but does not disclose that the time period between the connecting and disconnecting instants is selected to be between 2-20 microseconds.
However, it would require only routine skill in the art and a matter of design choice to choose the delay time period.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time period disclosed by Okuma for switching resistors on and off in order to, for example, reduce power consumption depending on the response time of the circuit. 
Regarding claim 11, Okuma discloses the arrangement according to claim 1, including a main resistor (pull-up resistor R6, Fig. 5C) having a resistance of 180 kΩ. Okuma does not disclose that the resistance of the main resistor is 1-4 kΩ. 
However, it is well known and would have been an obvious design choice to use different resistance values for different applications and/or in tandem with different voltage sources. For example, applications with higher voltage source may require a larger pull-up resistor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistance of the resistors disclosed by Okuma in order to optimize the circuit disclosed by Okuma for low-power applications.
Regarding claim 12, Okuma discloses the arrangement according to claim 1, including an external bias resistor (R7, Fig. C) having a resistance of 180 kΩ.  Okuma does not disclose that the resistance of the external bias resistor is 100-400 Ω.
However, it is well known to use different resistance values for different applications and/or in tandem with different voltage sources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resistance of the resistors disclosed by Okuma in order to optimize the circuit disclosed by Okuma for low-power applications.
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. 
Applicant asserts that “Okuma does not teach anything of enabling the bias, to connect an external resistor for a time period for enabling the bias to be set, and when the bias has been set then to disconnect the external resistor,” because there is no mention of the term “bias” in the prior art.  
Examiner disagrees.  First, since the same structure is disclosed by Okuma, a bias is necessarily set as claimed.  The intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Second, the mere fact that the circuitry of Okuma is used to set a gain does not preclude biasing.  Third, the photodetector of Okuma is a phototransistor that has to be biased properly to function.  As understood, the circuitry 
Applicant also asserts that Okuma does not disclose “for a time period enabling a bias to set for the photodetector, and when the bias has been set” disconnecting as claimed, because the parallel resistor is used only for bias setting before measurement is done.   Applicant further compares the Okuma time period of 15-20 seconds to a conventional bias time period of microseconds.  
Examiner disagrees.   First, such language regarding the measurement is not found in the claims.  In addition, the magnitude of the time period is not apparent in the claim.  Second, as understood, “a time period enabling a bias to set” can reasonable be interpreted as at least the time period that it takes to set the bias (microseconds), but may include more time.  That is, a time period “enabling” a bias to set may range from microseconds to infinity.  Since Okuma discloses Td may be 15 seconds, it is enough time to “enable” the bias to set as claimed.  Furthermore, Okuma discloses when the bias has been set (in that time period), the resistor is disconnected as claimed.
Thus, as set forth above, Applicant’s remarks are not persuasive and this final rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MONICA T TABA/Examiner, Art Unit 2878                                       

/THANH LUU/Primary Examiner, Art Unit 2878